F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                           JUL 18 2003
                                TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

MITCHELL THEOPHILUS
GARRAWAY,

             Petitioner-Appellant,                      No. 03-1003
      v.                                                (D. Colorado)
UNITED STATES BUREAU OF                             (D.C. No. 02-Z-2201)
PRISONS,

             Respondent-Appellee.




                          ORDER AND JUDGMENT            *




Before EBEL , HENRY , and HARTZ , Circuit Judges.


      Mitchell Theophilus Garraway, a federal prisoner serving his sentence in an

institution in Florence, Colorado, filed a 28 U.S.C. § 2241 action challenging the

United States Bureau of Prisons (BOP’s) allegedly illegal disclosure of

confidential information. He alleged that the disclosure of this information



      *
         The case is unanimously ordered submitted without oral argument
pursuant to Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and
judgment is not binding precedent, except under the doctrines of res judicata,
collateral estoppel, and law of the case. The court generally disfavors the citation
of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
caused the United States Parole Commission to deny him parole. He seeks

immediate release from custody.

      The district court dismissed Mr. Garraway’s action without prejudice. We

conclude that this disposition was proper. Because Mr. Garraway is challenging

the decision of the Parole Commission, he must name that agency as a party and

must exhaust his administrative remedies.         See, e.g. , Brown v. Smith , 828 F.2d

1493, 1495 (10th Cir. 1987) (citing regulations that allowed the plaintiff to

contest the Parole Commission’s decisions and concluding that “[t]his

administrative remedy must be utilized before a suit can be brought pursuant to §

2241[]”); Fuller v. Rich , 11 F.3d 61, 62 (5th Cir. 1994) (stating that “[a] prisoner

challenging a Parole Commission decision is required to exhaust administrative

remedies before seeking habeas relief in federal court”).

      Accordingly, for substantially the same reasons as the district court, we

AFFIRM the dismissal of Mr. Garraway’s § 2241 petition without prejudice.



                                  Entered for the Court,



                                  Robert H. Henry
                                  Circuit Judge




                                            -2-